                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )               Case No.
                                       )        5:13-CR-096-JMH-MAS-4
v.                                     )
                                       )                    ORDER
SUSAN MICHELE ESTES,                   )
                                       )
      Defendant.                       )

                                      ***

      This matter comes before the Court on Defendant Susan Michele

Estes’s November 25, 2019, Final Hearing on Supervised Release

Violation. [DE 173]. On November 27, 2019, Magistrate Judge Matthew

A. Stinnett entered a Report and Recommendation [DE 174] in which

he   recommended   the   following:    Estes   be   found    guilty     of     all

violations;   revocation    of   supervised    release      with    a   term    of

incarceration of ten (10) months; no term of supervised release to

follow; and to the extent possible, Estes be permitted to serve

her term of imprisonment at a facility other than FCI Hazelton

because a facility closer to central Kentucky will increase the

likelihood that Estes will stay in contact with her support system

as well as ensure her safety. On December 9, 2019, Estes filed a

Waiver of Allocution. [DE 175-1]. Estes has filed no objection to

Magistrate Judge Stinnett’s Report and Recommendation [DE 174].
Having   considered   the   matter     fully,   and   being   otherwise

sufficiently advised,

     IT IS ORDERED as follows:

     (1) Magistrate Judge Stinnett’s Report and Recommendation [DE

174] is ADOPTED in its entirety;

     (2) Estes is found guilty of all violations;

     (3) Estes’s supervised release is revoked;

     (4) Estes shall serve a term of incarceration of ten (10)

months; and

     (5) To the extent possible, the Court asks that Estes be

permitted to serve her term of imprisonment at a facility other

than FCI Hazelton because a facility closer to central Kentucky

will increase the likelihood that Estes will stay in contact with

her support system as well as ensure her safety.

     This the 16th day of January, 2020.




                                   2
